Case 1:21-cv-20518-BB Document 20 Entered on FLSD Docket 04/13/2021 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   Case No: 21-cv-20518-BLOOM/Otazo-Reyes

     GENWORTH LIFE AND ANNUITY
     INSURANCE COMPANY,

              Plaintiff

              vs.

      CAITLIN CONLON, STEPHEN P. CONLON,
      and LAURA MIELE,

              Defendants.
     - - - - - - - - - - - - - - -I
       DEFENDANT'S. MR. STEPHEN CONLON. CORRECTED1 VERIFIED MOTION TO
               QUASH SERVICE OF PROCESS. WAIVER OF SERVICE
                            AND REQUEST FOR RELIEF
              The Defendant, Mr. Stephen Conlon ("Mr. Conlon"), files this Motion to Quash Service of

      Process, Waiver of Service, and Request for Relief, pursuant to Federal Rules of Civil Procedure

      4(e) and 12(b)(5) [D.E. 5], and states:

               I.      Genworth filed its Interpleader Complaint on February 5, 2021. [D.E. l]. It then

      filed its Amended Complaint on February 11, 2021. [D.E. 5].

              2.       During the intervening days, on February 8, 2021, Genworth issued summonses to

      the several defendants, including Mr. Conlon. [D.E. 3]. Genworth filed a Return of Service

      indicating that it effected "substitute service" on an individual named, "Josh" at 247 Winthrop

      Street, Hallowell, ME 04347. [D.E. 8]. In his affidavit, the process server incorrectly identified

      Josh as a co-resident of Mr. Conlon.



      1 On April 6, 2021, Mr. Conlon inadvertently filed the wrong version of this Motion that Jacked his signature. [D.E.
      16]. Genworth, after filing its Motion for Clarification [D.E. 19] and ensuing conferral, brought this ministerial
      defect to the attention of Mr. Conlon's who files this corrected version in order to cure the defect
Case 1:21-cv-20518-BB Document 20 Entered on FLSD Docket 04/13/2021 Page 2 of 6



              3.     Mr. Conlon has not resided at the address reflected on the Return of Service for a

      period exceeding one year. Mr. Conlon resided in Pennsylvania at 7736 Burholme Avenue,

      Philadelphia, PA 19111 from January 25, 2020 until February 2021. Mr. Conlon then moved to

      7320 Crabgrass, Rd., St. Cloud, Florida, 34773 where he lived at the time of Genworth's attempted

      substitute service, and lives into the present.

              4.     On March 30, 2021, this Court entered an Order on Default procedures requiring

      Mr. Conlon to respond to Genworth's Interpleader Complaint by April 6, 2021. [D.E. 11]. This

      Court relied on Genworth's Return of Service in entering its order. Genworth emailed the March

      30 order to Mr. Conlon at which time he became aware of his involvement and need to respond.

      The undersigned law firm was later retained by Mr. Conlon on April 2, 2021.

              5.     Mr. Conlon respectfully requests that Genworth's service on him be quashed, as

      service on him was improper and ineffective under the Federal Rules of Civil Procedure, Florida

      law, Pennsylvania law, and Maine law. Mr. Conlon further requests that the court provide him

      relief from its March 30, 2021 order.

              6.     In order to preserve judicial economy and in light of Mr. Conlon's shared

      representation, Mr. Conlon requests that he be permitted to join in Ms. Conlon's waiver of service

      and that the time for him respond to Genworth's Interpleader Complaint be enlarged such that he

      and Ms. Conlon share the May 21, 2021 deadline to respond to Genworth's Complaint.

              7.     This Motion is not being filed for the purpose of delay.

                                              MEMORANDUM OF LAW

             A Rule 12(b)(5) motion challenging sufficiency of service " 'must be specific and must

      point out in what manner the plaintiff has failed to satisfy the requirements of the service provision

      utilized.'" Binns v. City of Marietta Housing Authority, 2007 WL 2746695, at *2 (N.D.Ga.
Case 1:21-cv-20518-BB Document 20 Entered on FLSD Docket 04/13/2021 Page 3 of 6



     September 18, 2007) (citation omitted);}ee also Ritts v. Dealers Alliance Credit Corp., 989

     F.Supp. 1475, 1478 (N.D.Ga.1997) ("The party challenging the sufficiency of the service bears

     the burden of showing it was improper.") (citation omitted). Moore v. McCalla Raymer, LLC, 916

     F. Supp. 2d 1332, (N.D. Ga. 2013).

            "Under Rule 4(e), an individual may be served: (1) in accordance with state law for the

     state in which the federal court sits; (2) by delivering a copy of the summons and complaint to the

     individual personally; (3) by leaving a copy of the summons and complaint at the individual's usual

     place ofabode with someone of suitable age and discretion who resides there; or (4) by delivering

     a copy of the summons and complaint to an agent authorized by appointment or law to receive

     service of process." Baker v. Warner/Chappell Music, Inc., 2014 WL 4426169, Case No: 14-cv-

     22403-GOODMAN (Filed Sept. 9, 2014). "The term 'usual place ofabode' means the place where

     the defendant is actually living at the time of service.' Shurman v. At/. Mortg. & Inv. Corp., 795

     So.2d 952,954 (Fla.2001). The word 'abode' means 'one's fixed place of residence for the time

     being when service is made.' State ex rel. Merritt v. Heffernan, 142 Fla 496, 195 So. 145, 147

     (1940). 'Therefore, if a person has more than one residence, that person must be served at the

     residence in which he is actually living at the time service is made. Id."' Robles-Martinez v. Diaz.

     Reus, & Targ, LLP, 88 So. 3d 177, 182 (Fla. 3d DCA 2011). A return of service must attest to the

     information required by statute "includ[ing] a defendant's usual place of abode." Friedman v.

     Schiano, 777 Fed. Appx. 324,331, Case No: 18-10742 (11 th Cir. 2019).

                                                   ARGUMENT

            Genworth served Mr. Conlon as an individual located within a judicial district of the United

     States under Federal Rule of Civil Procedure 4(e). That provision required Genworth to leave with

     Mr. Conlon, or another qualifying individual, a copy of the summons and complaint at Mr.
Case 1:21-cv-20518-BB Document 20 Entered on FLSD Docket 04/13/2021 Page 4 of 6

                                                                               Case No. 2-20 -cv-14212


       Conlon's usual place ofabode. Mr. Conlon's usual place ofabode at the time of service was 7736

       Burholme Avenue, Philadelphia, PA 19111. But Genworth served an individual named Josh at an

       address in Maine. Genworth's return of service is inaccurate and incorrect. Genworth failed to

       properly serve Mr. Conlon in accordance with Federal, Florida, Pennsylvania, or Maine law.

                                                   CONCLUSION

              Mr. Conlon requests this Court quash the faulty March 8, 2021 service, accept Mr.

       Conlon's joinder in Caitlin Conlon's waiver of service, and enlarge his period to respond to the

       Genworth interpleader to May 21, 2021.

              WHEREFORE, the Defendant, Mr. Conlon, respectfully requests this Court quash the

       faulty March 8, 2021 service, accept Mr. Conlon's joinder in Caitlin Conlon's waiver of service,

       and enlarge his period to respond to the Genworth interpleader to May 21, 2021.



                                              VERIFICATION

       I VERIFY UNDER PENALTY ~ERJURY THAT THE FOREGOING IS TRUE AND
       CORRECT. EXECUTED ON                   DAY OF APRIL 2021.



                                                           MR. STEPHEN PATRICK CONLON
Case 1:21-cv-20518-BB Document 20 Entered on FLSD Docket 04/13/2021 Page 5 of 6



                                        CERTIFICATE OF CONFERRAL

             Counsel for Genworth and Mr. Conlon conferred on the enlargement of Mr. Conlon's

      period of time to respond and on the insufficiency of service of process on April 2, 2021, April 4,

      2021, and April 5, 2021 but were unable to reach an agreement.



             Date: April 13, 2021                           Respectfully submitted,

                                                           ANTHONY S. HEARN, PA
                                                           One Biscayne Tower
                                                           2 Biscayne Boulevard
                                                           Suite 3400
                                                           Miami, Florida 33131
                                                           Telephone: (786) 627-4869
                                                           Facsimile: (888)503-0612
                                                           Email: ash@anthonyhearn.com
                                                           2d Email: assistant@anthonyhearn.com

                                                           By: Isl Anthony S. Hearn
                                                           Anthony S. Hearn, Esq.
                                                           Florida Bar No: 102302




                                      CERTIFICATE OF SERVICE
                  I hereby certify that on April 13, 2021 a true and correct copy of the foregoing was

           served via CM/ECF on all counsel of record on the Service List below.

                                                               Isl Anthony S. Hearn
                                                               Anthony S. Hearn, Esq.
                                                               FBN: 102302
Case 1:21-cv-20518-BB Document 20 Entered on FLSD Docket 04/13/2021 Page 6 of 6




                                              SERVICE LIST
       Counsel for Plaintiff

       Russell Scott Buhite
       Ogletree, Deakins, Nash, Smoak & Stewart PC
       1201 Third Ave.
       Suite 5150
       Seattle, WA 98101
       206-693-7052
       Email: Russell.buhite@ogletree.com

       Steffie Kathleen Massing
       Ogletree, Deakins, Nash, Smoak & Stewart PC
       100 North Tampa Street
       Suite 3600
       Tampa, Fl 33602
       813 289-6530
       Email: Kathleen.massing@ogletreedeakins.com
